DETAILED ACTION

This Office Action is in response to the Amendment filed 7/16/2021.  Claims 2, 8, and 15 have been canceled.  Claims 1, 3-7, 9-14, and 16-17 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 7/16/2021 have been fully considered but they are not persuasive.
Regarding claim 13, this claim has been amended to remove the alternative stating “use the first subscriber identity to detach from the PS based network and then to re attach to the PS based network”.  Applicant argues that the remaining alternative stating “deactivate only non-IMS services associated with the first subscriber identity” is not taught by Parron et al.  Although Parron et al. does disclose giving preference to IMS services over other services and only responding to paging messages by switching active SIMs if the paging messages indicate a higher priority service than a current ongoing service (See page 2 paragraph 27, pages 2-3 paragraphs 37-39, and page 3 
Regarding claims 1 and 7, Applicant argues that the combination of Parron et al. and Aoyagi et al. does not render obvious “in response to initiating an on-demand service associated with the second subscriber identity, the controller further performs either one of the following: ignoring a PS paging message from the PS-based network during the ongoing on-demand service when an IP Multimedia Subsystem (IMS) service is unavailable with the first subscriber identity in the PS-based network; and switching from the PS-based network to a Circuit-Switched (CS) legacy network using the first subscriber identity when the IMS service is available with the first subscriber identity in .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Parron et al. (U.S. Publication US 2016/0112084 A1) in view of Aoyagi et al. (U.S. Publication US 2020/0336979 A1).
With respect to claims 1 and 7, Parron et al. discloses a mobile communication device comprising a Radio Frequency (RF) device; and a controller coupled to the RF device and configured to control the mobile communication device to perform a method for coordinating operations associated with a plurality of subscriber identities (See the abstract, page 2 paragraphs 29-30, and Figure 2 of Parron et al. for reference to a multiple SIMs radio 200, which is a mobile communication device, comprising a modem, transmitter circuitry, receiver circuitry, and antennas, which form an RF device, and a processor coupled to the circuitry and controlling the radio 200 to perform a method of coordinating communications from the radio using multiple SIMs, which are subscriber identities).  Parron et al. also discloses allocating the RF device to 4selectively communicate with a Packet Switched (PS)-based network 5using a first subscriber identity or with a service network using a second 6subscriber identity (See page 2 paragraphs 22-24, page 2 paragraph 27, and page 2 paragraph 32 of Parron et al. for reference to the mobile device having the multiple SIM radio selectively communicating with networks, i.e. 3G, 4G, 5G, etc. using a first SIM or a second SIM wherein the networks may include a network using IMS over PS, i.e. a packet switched network, as well as networks providing different services for the mobile device).  Parron et al. further discloses, in response to initiating an on-demand service associated with the second subscriber identity, ignoring a PS paging message from the PS-based network during the ongoing on-demand service (See pages 2-3 paragraphs 37-39, page 3 paragraph 43, and page 4 paragraph 58 of Parron et al. for reference to while a first service is initiated an operating on SIM 220, i.e. a second subscriber identity, receiving a paging signal indicating arrival of a service associated with SIM 230, i.e. a first subscriber identity, determining a priority of the first service and the second service, and if the priority of the second service is not higher than the priority of the first service, maintaining communications via the second SIM 220 without interruption and not performing connection establishment using the first SIM 230, thereby ignoring the paging message).  However, Parron et al. does not specifically disclose that the ignoring is performed when an IP Multimedia Subsystem (IMS) service is unavailable with the first subscriber identity in the PS-based network.  Aoyagi et al., in the field of communications, discloses a UE receiving a paging message from a network that indicates non-IMS support, i.e. indicating that IMS is unavailable, and in response does not attach to the network having non-IMS support according to the paging message, such that the paging message is ignored (See page 4 paragraph 40, page 4 paragraph 43, and page 4 paragraph 50 of Aoyagi et al.).  Further Parron et al. already discloses that IMS service may be prioritized (See paragraph 42 of Parron et al.).  Thus, based on these teachings of Parron et al. and Aoyagi et al., it is believed that it would have been obvious for one of ordinary skill in the art at the time of effective filing, to ignore paging messages from networks where IMS service is unavailable by not switching to a network corresponding to the paging messages, as taught by Aoyagi et al., in order to ensure that ongoing higher priority IMS services are not interrupted, as suggested by Parron et al.  It is noted that the amended claim limitations include two alternatives using the phrase “either one of the following” and that the prior art must teach or render obvious only one of the two claimed alternatives in order to properly reject the claim.
With respect to claims 4 and 10, Parron et al. discloses wherein the paging message is 2a Packet-Switched (PS) paging message received from the PS-based network (See page 2 paragraph 27, pages 2-3 paragraphs 37-39, and page 3 paragraph 42 of Parron et al. for reference to paging signals being PS paging signals).  Although Parron et al. does disclose paging signals indicating a higher priority IMS PS voice service causing suspension of service via one SIM and activation of the higher priority IMS PS voice service of another SIM, as well as not switching between SIMs if the paging message is for a lower priority service (See page 2 paragraph 27, pages 2-3 paragraphs 37-39, and page 3 paragraph 42 of Parron et al.), Parron et al. does not specifically disclose the 3paging message is ignored in response to an IP Multimedia Subsystem (IMS) service 4being unavailable with the first subscriber identity in the PS-based network.  However, as shown above in the rejections of claim 1 and 7, Aoyagi et al. renders obvious ignoring a paging message in response to an IMS service being unavailable.
With respect to claims 5 and 11, Parron et al. discloses prior to ignoring the 2paging message associated with the first subscriber identity, the controller is further 3configured to switch from the PS-based network to a Circuit-Switched (CS) legacy 4network using the first subscriber identity in response to an IMS service being available 5with the first subscriber identity in the PS-based network (See page 1 paragraphs 2-3 and page 2 paragraph 20 of Parron et al. for reference to the system including legacy networks, i.e. a 3G or 4G network, including the use of IMS PS services, wherein preference is given to CS services versus PS services,  such that for the first SIM, services is switched from a PS network to a CS network based on the priority of the CS services).  Parron et al. also discloses the paging message is a non-call paging message received from the CS legacy network (See page 1 paragraphs 2-3, page 2 paragraph 26, and pages 2-3 paragraphs 37-39 of Parron et al. for reference to voice-based calls being given a higher priority over PS services, such that the ignored paging signal having a lower priority signal is not a voice based paging signal).
With respect to claims 6 and 12, Parron et al. discloses wherein the controller is further configured to suspend the on-demand service associated with the second subscriber 3identity and make a CS call using the first subscriber identity, in response to receiving a 4call-related paging message from the CS legacy network (See page 1 paragraphs 2-3, page 2 paragraphs 26-27, and pages 2-3 paragraphs 37-39 of Parron et al. for reference to voice-based calls being given a higher priority over PS services, such that if a paging signal is for a higher priority CS voice call, the ongoing service of SIM 220 is suspended, and the voice call of SIM 230 is activated).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Parron et al. in view of Aoyagi et al., and in further view of Ngai et al. (U.S. Publication US 2016/0128071 A1).
With respect to claims 3 and 9, although Parron et al. does disclose multiple different types of services having different priorities, Parron et al. does not specifically disclose wherein the on-demand service 2is a Multimedia Messaging Service (MMS), or a video streaming service.  However, Ngai et al., in the field of communications, (See page 1 paragraph 3 and page 7 paragraph 71 of Ngai et al.).  Using MMS and giving MMS priority has the advantage of separating on-demand traffic services from non-on-demand traffic services such that on-demand MMS is not interrupted by lower priority non-on-demand traffic services (See page 3 paragraphs 33-34 of Ngai et al.).  Thus, it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with the work of Ngai et al., to combine using MMS and giving MMS priority, as suggested by Ngai et al., with the system and method of Parron et al., with the motivating being to separate on-demand traffic services from non-on-demand traffic services such that on-demand MMS is not interrupted by lower priority non-on-demand traffic services.

Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Parron et al. in view of Sahu et al. (U.S. Publication US 2017/0265114 A1).
With respect to claim 13, Parron et al. discloses a mobile communication device comprising a Radio Frequency (RF) device; and a controller coupled to the RF device (See the abstract, page 2 paragraphs 29-30, and Figure 2 of Parron et al. for reference to a multiple SIMs radio 200, which is a mobile communication device, comprising a modem, transmitter circuitry, receiver circuitry, and antennas, which form an RF device, and a processor coupled to the circuitry and controlling the radio 200 to perform a method of coordinating communications from the radio using multiple SIMs, which are subscriber identities).  Parron et al. also discloses allocating the RF device to 4selectively communicate with a Packet Switched (PS)-based (See page 2 paragraph 20, page 2 paragraphs 22-24, page 2 paragraph 27, and page 2 paragraph 32 of Parron et al. for reference to the mobile device having the multiple SIM radio selectively communicating with networks, i.e. 4G, 5G, etc. using a first SIM or a second SIM wherein the networks may include a network using IMS over PS, i.e. a packet switched network, as well as networks providing different services for the mobile device).  Parron et al. further discloses in response to an IP Multimedia Subsystem (IMS) service being available 7with the first subscriber identity in the PS-based network and starting an 8on-demand service associated with the second subscriber identity (See page 1 paragraphs 2-3, page 2 paragraph 20, page 2 paragraph 27, and pages 2-3 paragraphs 37-39 of Parron et al. for reference to IMS voice service being available with a first SIM, i.e. SIM 220, wherein an on-demand service on the second SIM, i.e. SIM 230 may be started according to the service of the SIM 230 having a higher priority than the service of the SIM 220).  Although Parron et al. does disclose giving preference to IMS services over other services and only responding to paging messages by switching active SIMs if the paging messages indicate a higher priority service than a current ongoing service (See page 2 paragraph 27, pages 2-3 paragraphs 37-39, and page 3 paragraphs 42-43), Parron et al. does not specifically disclose deactivating only non-IMS services associated with the first subscriber identity, as claimed.  However, Sahu et al., in the field of communications, discloses deactivating, for a specific subscription of a multi-subscription wireless communication device, all PDNs except for IMS (See page 3 paragraph 51 of Sahu et al.).  Specifically, since Sahu et al. teaches a scenario wherein all PDNs except IMS PDNs are deactivated such that non-IMS pages are no longer received, and since Parron et al. already discloses giving preference to IMS services over other services, it is believed that it would have been obvious for one of ordinary skill in the art at the time of effective filing to deactivate only non-IMS services, as suggested by Sahu et al., associated with the first subscriber identity with the motivation being to ensure that IMS services are given priority and are maintained while non-IMS services that conflict with ongoing IMS services are deactivated.
	With respect to claim 14, as shown above with respect to the rejection of claim 13, the combination of Parron et al. and Sahu et al. renders obvious wherein all non-IMS services 2associated with the first subscriber identity are deactivated (See page 3 paragraph 51 of Sahu et al. for reference to deactivating all PDNs for a subscription except IMS PDNs).  Thus, this claim is rendered obvious for the same reasons as applied above to claim 13.  It is noted that the claim limitation stating “so as to avoid 4receiving non-IMS paging messages associated with the first subscriber identity from the 5PS-based network during the on-demand service associated with the second subscriber 6identity” is merely an intended use or result of the deactivating, and thus, does not provide a positive limitation on the claim language.  However, Sahu et al. also teaches that non-IMS pages may no longer be transmitted to the wireless communication device See page 3 paragraph 51 of Sahu et al.).
	With respect to claim 16, Parron et al. discloses wherein the controller is 2further configured to suspend the on-demand service associated with the second 3subscriber identity and receive a PS call using the first subscriber identity, in response to 4receiving (See page 1 paragraphs 2-3, page 2 paragraphs 26-27, and pages 2-3 paragraphs 37-39 of Parron et al. for reference to voice-based calls being given a higher priority over PS services, such that if a paging signal is received for a higher priority IMS PS voice call, the on-demand service of SIM 230 is suspended, and the voice call of SIM 220 is activated for the higher priority service).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Parron et al. in view of Sahu et al., and in further view of Ngai et al. (U.S. Publication US 2016/0128071 A1).
With respect to claim 17, although Parron et al. does disclose multiple different types of services having different priorities, Parron et al. does not specifically disclose wherein the on-demand service 2is a Multimedia Messaging Service (MMS), or a video streaming service.  However, Ngai et al., in the field of communications, discloses a dual-SIM-dual-active communication device using MMS given a higher priority than other types of services (See page 1 paragraph 3 and page 7 paragraph 71 of Ngai et al.).  Using MMS and giving MMS priority has the advantage of separating on-demand traffic services from non-on-demand traffic services such that on-demand MMS is not interrupted by lower priority non-on-demand traffic services (See page 3 paragraphs 33-34 of Ngai et al.).  Thus, it would have been obvious for one of ordinary skill in the art at the time of filing, when presented with the work of Ngai et al., to combine using MMS and giving MMS priority, as suggested by Ngai et al., with the system and method .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON E MATTIS/Primary Examiner, Art Unit 2461